Watts, J. Com. App.
In this state the husband may sue alone for " the recovery of any separate property belonging to the wife. R. S., art. 1204. And also to recover damages occasioned by injuries to such property.
For the purposes of this suit, the evidence clearly showed that the title to the land was in Mrs. Medaris, and it was not necessary for the court to do more than instruct the jury as to the principles of law applicable to the contested issues.
The destruction by fire of both the grass and fence was clearly shown, and also that the fire was occasioned by escaping sparks from the engines of appellant.
It is not negligence per se in a railway company to permit grass and weeds to grow and accumulate upon its right of way," in the absence of a statute requiring these to be removed from the right of way. 8
27or is. the fact that sparks may escape from a moving engine negligence per se.
These companies, the same as natural persons, are required to so use their own property as not to unnecessarily injure that of others. But in the operation of trains, etc., such companies are required to *94exercise that degree of prudence which, under like circumstances, a reasonably cautious person would exercise.
While perhaps the rule announced in the charge as given would not in all respects be as stringent as that stated above, still the errors, if any, are such as appellant could not be heard to assert.
In this particular the charge was perhaps more favorable to appellant than the case would authorize. At any rate there is no error in the charge against appellant.
Upon the case as presented the measure of damages would be the value of the fence and grass destroyed. The negligence of the appellant was affirmed by the jury, and an inspection of the record will show that the finding is sustained by the evidence.
The special charges asked and refused, so far as applicable to the case made, ivere émbodied in the general charge, and it was not error to refuse them.
As to the amount of the injury, there is some conflict in the evidence, but the verdict is amply sustained by the evidence.
After a careful examination of the record, we have been unable to find any such error as ought to work a reversal of the judgment, and therefore recommend its affirmance.
Judgment affirmed.
[Opinion adopted April 28, 1885.]